Name: Commission Regulation (EC) NoÃ 965/2006 of 29 June 2006 amending Regulation (EC) NoÃ 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  cooperation policy;  tariff policy
 Date Published: nan

 30.6.2006 EN Official Journal of the European Union L 176/12 COMMISSION REGULATION (EC) No 965/2006 of 29 June 2006 amending Regulation (EC) No 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Articles 10(2) and 11(4) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (2), approved by Council Decision 2006/324/EC (3), provides for an increase in the current annual global tariff quota at zero duty for wholly milled and semi-milled rice covered by CN code 1006 30 of 25 516 tonnes for all origins and of 1 200 tonnes for Thailand. It also provides for the opening of a new zero-duty tariff quota of 31 788 tonnes of broken rice covered by CN code 1006 40 for all origins. (2) The above Decision also provides for new quotas at 15 % duty valid for all origins of 7 tonnes of paddy rice covered by CN code 1006 10 and 1 634 tonnes of husked rice covered by CN code 1006 20. (3) For the sake of simplification and given the small volume of the paddy rice quota provided for in Decision 2006/324/EC, that quota should be managed in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (4) The quota of 20 000 tonnes of husked rice covered by CN code 1006 20 at a duty of EUR 88 per tonne provided for in Article 1 of Commission Regulation (EC) No 327/98 (5) has become obsolete as a result of the amendment of the duty applicable to husked rice laid down in Article 11a of Regulation (EC) No 1785/2003. That quota should therefore be abolished. (5) In order not to disturb the normal marketing of rice produced in the Community the quotas should be opened in such a way that the imports can be better absorbed by the Community market. In particular, where the application of a reduction percentage would give rise to the allocation of licences for quantities of less than 20 tonnes and Member States organise that allocation by drawing lots, provision should be made for the redistribution by the competent national authorities of the remaining quantities with a view to utilising the quota to the maximum possible extent and avoiding the allocation of very small quantities. For the same reasons, provision should also be made for redistribution in cases where the application of a reduction percentage fails to result in the constitution of a lot of 20 tonnes. (6) To ensure the proper management of the quotas, provision should be made for the compulsory presentation of a certificate of origin when the quota is opened for a specific country and an export licence issued by that country is not required. (7) Regulation (EC) No 327/98 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 327/98 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 1. The following annual global tariff quotas are hereby opened on 1 January each year: (a) 63 000 tonnes of wholly milled or semi-milled rice covered by CN code 1006 30, at zero duty; (b) 1 634 tonnes of husked rice covered by CN code 1006 20 at an ad valorem duty fixed at 15 %; (c) 100 000 tonnes of broken rice covered by CN code 1006 40 00, with a reduction of 30,77 % in the duty fixed in Article 11d of Council Regulation (EC) No 1785/2003 (6); (d) 40 216 tonnes of wholly milled or semi-milled rice covered by CN code 1006 30, at zero duty; (e) 31 788 tonnes of broken rice covered by CN code 1006 40 00, at zero duty. These quotas shall be managed in accordance with this Regulation and broken down by country of origin and by periodical tranches in accordance with Annex IX. However, for 2006 they shall be broken down in accordance with Annex X. 2. An annual quota of 7 tonnes of paddy rice covered by CN code 1006 10, at an ad valorem duty fixed at 15 %, shall be opened on 1 January each year under serial number 09.0083. It shall be managed by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93 (7). 2. In Article 3, Article 1(1)(a), (b) and (c) is replaced by Article 1(1)(a) and (c). 3. Article 4 is amended as follows: (a) In the third indent of paragraph 2, Article 1(1)(c) is replaced by Article 1(1)(c) and (e); (b) In paragraph 4, the following point (e) is added: (e) in the case of the quota referred to in Article 1(1)(e), one of the indications in Annex XI; (c) In paragraph 5, the third indent is replaced by the following:  if no export licence is required applicants may submit a single application up to the maximum quantity laid down for each tranche and serial number. 4. Article 5(3) is replaced by the following: 3. If the reduction referred to in the first indent of paragraph 2 results in one or more quantities of less than 20 tonnes per application, Member States shall allocate the total of such quantities by drawing lots for each lot of 20 tonnes, plus the remaining quantity equally distributed between the 20-tonne lots. However, where adding together the quantities of less than 20 tonnes does not result in the constitution of a 20-tonne lot the remaining quantity shall be distributed by the Member State equally between the operators whose licence is for 20 tonnes or more. 5. In the first subparagraph of Article 6(1), Article 5(2) is replaced by Article 5(2) and (3). 6. Article 7 is amended as follows: (a) Paragraph 4 is replaced by the following: 4. Notwithstanding Article 6(1) of Regulation (EC) No 1342/2003 (8) and pursuant to Article 23(2) of Regulation (EC) No 1291/2000 (9), import licences for husked, semi-milled and wholly milled rice shall be valid from the date of their actual issue until the end of the third month following that date. However, the duration of validity of the import licences may not exceed 31 December of the year of issue. (b) The following paragraph 5 is added: 5. Under the quotas referred to in Article 1(1), the release of the products into free circulation in the Community shall be subject to the presentation of a certificate of origin issued by the competent national authorities of those countries in accordance with Article 47 of Regulation (EEC) No 2454/93. However, in respect of those parts of the quotas relating to countries for which a certificate of origin is required in accordance with Article 3 of this Regulation or in respect of quotas the origin of which is described as all countries , a certificate of origin is not required. 7. Annex VI is replaced by the text of Annex I to this Regulation. 8. Annexes IX and X are replaced by the text of Annex II to this Regulation. 9. The text of Annex III to this Regulation is added as Annex XI. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006, with the exception of Article 1(6), which shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 120, 5.5.2006, p. 19. (3) OJ L 120, 5.5.2006, p. 17. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35). (5) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2152/2005 (OJ L 342, 24.12.2005, p. 30). (6) OJ L 270, 21.10.2003, p. 96. (7) OJ L 253, 11.10.1993, p. 1. (8) OJ L 189, 29.7.2003, p. 12. (9) OJ L 152, 24.6.2000, p. 1. ANNEX I ANNEX VI Indications referred to in Article 4(4)(b)  : Spanish : Derechos de aduana limitados al 15 % ad valorem hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 327/98]  : Czech : Cla omezenÃ ¡ na valorickou sazbu ve vÃ ½Ã ¡i 15 % aÃ ¾ do mnoÃ ¾stvÃ ­ uvedenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 327/98)  : Danish : Toldsatsen begrÃ ¦nses til 15 % af vÃ ¦rdien op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 327/98)  : German : Zollsatz beschrÃ ¤nkt auf 15 % des Zollwerts bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98)  : Estonian : VÃ ¤Ã ¤rtuseline tollimaks piiratud 15 protsendini kÃ ¤esoleva sertifikaadi lahtrites 17 ja 18 mÃ ¤rgitud kogusteni (mÃ ¤Ã ¤rus (EÃ ) nr 327/98)  : Greek : Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã  Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ 15 % Ã ºÃ ±Ã  Ã ±Ã ¾Ã ¯Ã ± Ã ­Ã Ã  Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 327/98]  : English : Customs duties limited to 15 % ad valorem up to the quantity indicated in boxes 17 and 18 of this licence (Regulation (EC) No 327/98)  : French : Droits de douane limitÃ ©s Ã 15 % ad valorem jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [rÃ ¨glement (CE) no 327/98]  : Italian : Dazio limitato al 15 % ad valorem fino a concorrenza del quantitativo indicato nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 327/98]  : Latvian : Muitas nodoklis 15 % ad valorem par daudzumu, kas norÃ dÃ «ts Ã ¡Ã «s atÃ ¼aujas (Regula (EK) Nr. 327/98) 17. un 18. ailÃ   : Lithuanian : Ne didesnis nei 15 % muitas ad valorem nevirÃ ¡ijant Ã ¡ios licencijos 17 ir 18 langeliuose nurodyto kiekio (Reglamentas (EB) Nr. 327/98)  : Hungarian : 15 %-os Ã ©rtÃ ©kvÃ ¡m az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban feltÃ ¼ntetett mennyisÃ ©gig (327/98/EK rendelet)  : Maltese : Id-dazji doganali huma stipulati gÃ §al 15 % ad valorem sal-kwantitÃ indicata fil-kaxxi 17 u 18 ta' din il-liÃ enzja (Regolament (KE) Nru 327/98)  : Dutch : Douanerecht beperkt tot 15 % ad valorem voor hoeveelheden die niet groter zijn dan de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98)  : Polish : CÃ o ograniczone do 15 % ad valorem do iloÃ ci wskazanej w polach 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (WE) nr 327/98)  : Portuguese : Direito aduaneiro limitado a 15 % ad valorem atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 327/98]  : Slovak : ClÃ ¡ znÃ ­Ã ¾enÃ © na 15 % ad valorem aÃ ¾ po mnoÃ ¾stvo uvedenÃ © v kolÃ ³nkach 17 a 18 tejto licencie [nariadenie (ES) Ã . 327/98]  : Slovene : Carinska dajatev, omejena na 15 % ad valorem do koliÃ ine, navedene v rubrikah 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 327/98)  : Finnish : Arvotulli rajoitettu 15 prosenttiin tÃ ¤mÃ ¤n todistuksen 17 ja 18 artiklassa ilmoitettuun mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 327/98)  : Swedish : Tull begrÃ ¤nsad till 15 % av vÃ ¤rdet upp till den kvantitet som anges i fÃ ¤lt 17 och 18 i den hÃ ¤r licensen (fÃ ¶rordning (EG) nr 327/98) ANNEX II ANNEX IX Quotas and tranches with effect from 2007 (a) Quota of 63 000 tonnes of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(a): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January April July September October United States of America 38 721 09.4127 9 681 19 360 9 680  Thailand 21 455 09.4128 10 727 5 364 5 364  Australia 1 019 09.4129 0 1 019   Other origins 1 805 09.4130 0 1 805   All countries 09.4138 (1) Total 63 000  20 408 27 548 15 044  (b) Quota of 1 634 tonnes of husked rice covered by CN code 1006 20 as provided for in Article 1(1)(b): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January July October All countries 1 634 09.4148 1 634  (2) Total 1 634  1 634  (c) Quota of 100 000 tonnes of broken rice covered by CN code 1006 40 00 as provided for in Article 1(1)(c): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January July Thailand 52 000 09.4149 36 400 15 600 Australia 16 000 09.4150 8 000 8 000 Guyana 11 000 09.4152 5 500 5 500 United States of America 9 000 09.4153 4 500 4 500 Other origins 12 000 09.4154 6 000 6 000 Total 100 000  60 400 39 600 (d) Quota of 40 216 tonnes of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(d): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January July September Thailand 5 513 09.4112 5 513   United States of America 2 388 09.4116 2 388   India 1 769 09.4117 1 769   Pakistan 1 595 09.4118 1 595   Other origins 3 435 09.4119 3 435   All countries 25 516 09.4166 8 505 17 011  Total 40 216  23 205 17 011  (e) Quota of 31 788 tonnes of broken rice covered by CN code 1006 40 00 as provided for in Article 1(1)(e): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) September October All countries 31 788 09.4168 31 788 (3) Total 31 788  31 788 ANNEX X Quotas and tranches for 2006 (a) Quota of 63 000 tonnes of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(a): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January April July September October United States of America 38 721 09.4127 9 681 19 360 9 680  Thailand 21 455 09.4128 10 727 5 364 5 364  Australia 1 019 09.4129 0 1 019   Other origins 1 805 09.4130 0 1 805   All countries 09.4138 (4) Total 63 000  20 408 27 548 15 044  (b) Quota of 1 634 tonnes of husked rice covered by CN code 1006 20 as provided for in Article 1(1)(b): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) July October All countries 1 634 09.4148 1 634 (4) Total 1 634  1 634 (c) Quota of 106 667 tonnes of broken rice as covered by CN code 1006 40 00 provided for in Article 1(1)(c): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January July Thailand 55 467 09.4149 38 827 16 640 Australia 17 067 09.4150 8 533 8 534 Guyana 11 733 09.4152 5 866 5 867 United States of America 9 600 09.4153 4 800 4 800 Other origins 12 800 09.4154 6 400 6 400 Total 106 667  64 426 42 241 (d) Quota of 44 716 tonnes of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(d): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) January July September Thailand 6 950 09.4112 5 750 1 200  United States of America 3 184 09.4116 3 184   India 2 358 09.4117 2 358   Pakistan 2 128 09.4118 2 128   Other origins 4 580 09.4119 4 580   All countries 25 516 09.4166 25 516  Total 44 716  18 000 26 716  (e) Quota of 31 788 tonnes of broken rice covered by CN code 1006 40 00 as provided for in Article 1(1)(e): Origin Quantity (tonnes) Serial number Tranches (quantities in tonnes) September October All countries 31 788 09.4168 31 788 (6) Total 31 788  31 788 (1) Remaining quantity not used in previous tranches published by Commission Regulation. (2) Remaining quantity not used in previous tranches published by Commission Regulation. (3) Remaining quantity not used in previous tranches published by Commission Regulation. (4) Remaining quantity not used in previous tranches published by Commission Regulation. (5) Remaining quantity not used in previous tranches published by Commission Regulation. (6) Remaining quantity not used in previous tranches published by Commission Regulation. ANNEX III ANNEX XI Indications referred to in Article 4(4)(e):  : Spanish : ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 327/98, artÃ ­culo 1, apartado 1, letra e)]  : Czech : OsvobozenÃ ­ od cla aÃ ¾ do mnoÃ ¾stvÃ ­ uvedenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 327/98, Ã l. 1 odst. 1 pÃ ­sm. e))  : Danish : Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 327/98, artikel 1, stk. 1, litra e))  : German : Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98, Artikel 1 Absatz 1 Buchstabe e)  : Estonian : Tollimaksuvabastus kuni kÃ ¤esoleva litsentsi lahtrites 17 ja 18 nÃ ¤idatud koguseni (mÃ ¤Ã ¤ruse (EÃ ) nr 327/98 artikli 1 lÃ µike 1 punkt e))  : Greek : Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ  Ã ´Ã ±Ã Ã ¼Ã  Ã ­Ã Ã  Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 327/98, Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ Ã µ)]  : English : Exemption from customs duty up to the quantity indicated in boxes 17 and 18 of this licence (Regulation (EC) No 327/98, Article 1(1)(e))  : French : Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [rÃ ¨glement (CE) no 327/98, article 1er, paragraphe 1, point e)]  : Italian : Esenzione dal dazio doganale fino a concorrenza del quantitativo indicato nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 327/98, articolo 1, paragrafo 1, lettera e)]  : Latvian : AtbrÃ «vojumi no muitas nodokÃ ¼a lÃ «dz Ã ¡Ã «s atÃ ¼aujas 17. un 18. ailÃ  norÃ dÃ «tajam daudzumam (Regulas (EK) Nr. 327/98 1. panta 1. punkta e) apakÃ ¡punkts)  : Lithuanian : Atleidimas nuo muito mokesÃ io nevirÃ ¡ijant Ã ¡ios licencijos 17 ir 18 langeliuose nurodyto kiekio (Reglamentas (EB) Nr. 327/98, 1 straipsnio 1 dalies e) punktas)  : Hungarian : VÃ ¡mmentes az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban feltÃ ¼ntetett mennyisÃ ©gig (327/98/EK rendelet 1. cikk (1) bekezdÃ ©s e) pont)  : Maltese : EÃ ¼enzjoni tad-dazju tad-dwana sal-kwantitÃ indikata fil-kaÃ ¼i 17 u 18 taÃ -Ã ertifikat preÃ ¼enti (Regolament (KE) Nru 327/98, Artikolu 1, paragrafu 1, punt e))  : Dutch : Vrijstelling van douanerecht voor hoeveelheden die niet groter zijn dan de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (artikel 1, lid 1, onder e), van Verordening (EG) nr. 327/98)  : Polish : Zwolnienie z cÃ a iloÃ ci do wysokoÃ ci wskazanej w sekcjach 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (WE) nr 327/98, art. 1 ust. 1 lit. e))  : Portuguese : IsenÃ §Ã £o do direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 327/98, alÃ ­nea e) do n.o 1 do artigo 1.o]  : Slovak : Oslobodenie od cla aÃ ¾ po mnoÃ ¾stvo uvedenÃ © v kolÃ ³nkach 17 a 18 tejto licencie [Ã lÃ ¡nok 1 ods. 1 pÃ ­sm. e) nariadenia (ES) Ã . 327/98]  : Slovene : Oprostitev carinske dajatve do koliÃ ine, navedene v poljih 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 327/98, Ã len 1(1)(e))  : Finnish : Tullivapaa tÃ ¤mÃ ¤n todistuksen 17 ja 18 artiklassa ilmoitettuun mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetuksen (EY) N:o 327/98 1 artiklan 1 kohdan e) alakohta)  : Swedish : Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lten 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 327/98, artikel 1.1 e))